Exhibit 10.1






EQUIFAX INC. 2008 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
EMPLOYEE NAME
Number of Shares Subject to Award: [ ]
Date of Grant: [ ]
Pursuant to the Equifax Inc. 2008 Omnibus Incentive Plan, as amended and
restated effective May 2, 2013 (the “Plan”), Equifax Inc., a Georgia corporation
(the “Company”), has granted the above-named participant (“Participant”)
Restricted Stock Units (the “Award”) entitling Participant to receive such
number of shares of Company common stock (the “Shares”) as is set forth above on
the terms and conditions set forth in this agreement (this “Agreement”) and the
Plan. Capitalized terms used in this Agreement and not defined herein shall have
the meanings set forth in the Plan.
1.    Grant Date.    The Award is granted to Participant on the Date of Grant
(the “Grant Date”) set forth above.
2.    Vesting.
(a)    Except as provided in Sections 3 or 4 below, the Restricted Stock Units
and the right to the Shares (and any related Dividend Equivalent Units) shall
vest with respect to all of the Number of Shares subject to the Award on the
third anniversary of the Grant Date (the “Vesting Date”) in accordance with the
vesting provisions of Subsection (b) below. Prior to the Vesting Date, the
Restricted Stock Units subject to the Award (and any related Dividend Equivalent
Units) shall be nontransferable and, except as provided in Sections 3 and 4
below, shall be immediately forfeited upon Participant's termination of
employment with the Company and its Subsidiaries. Prior to the Vesting Date, the
Award shall not be earned by Participant’s performance of services and there
shall be no such vesting of the Award. The Committee which administers the Plan
reserves the right, in its sole discretion, to waive or reduce the vesting
requirements. Participant acknowledges that the opportunity to receive the
Shares represents valuable consideration, regardless of whether the Shares vest.
(b)     The Shares (and any related Dividend Equivalent Units) subject to the
Award are intended to be “qualified performance-based compensation” within the
meaning of Section 162(m) of the Internal Revenue Code, as amended, and the
regulations thereunder (the “Code”) and the maximum number of Shares (including
any related Dividend Equivalent Units) that shall vest on the Vesting Date shall
be equal to the result derived from the following formula:
(i)    one-half of one percent (or, one and one-half percent if Participant is
the Chief Executive Officer of the Company) of the sum of the Company’s
operating income for each applicable Fiscal Year during the period January 1, [
  ] through December 31, [ ], as determined by the Committee in accordance with
the Plan, divided by


1



--------------------------------------------------------------------------------









(ii)    the Fair Market Value of a Share on the Vesting Date.
(iii)    “operating income” for purposes of clauses (i) and (ii) above shall be
calculated excluding the effect of changes in federal, state and local tax laws;
restructuring charges; items of loss or expense determined to be extraordinary
or unusual in nature or infrequent of occurrence or related to the disposal of a
segment of a business or related to a change in accounting principle, all as
determined by U.S. generally accepted accounting principles (“GAAP”); items of
loss or expense related to discontinued operations that do not qualify as a
segment of a business under GAAP; any reduction in operating income attributable
to the acquisition of business operations during the applicable fiscal year, as
most accurately determined either at the time of the acquisition (through
projections made at that time and accepted by the Committee), or at year end;
and foreign exchange gains or losses, all as determined by the Committee;
provided, however, that in no event shall the number of Shares which vest on the
Vesting Date exceed the number of Shares subject to the Award (and any related
Dividend Equivalent Units) or the individual limits for Participants as set
forth in the Plan. The payout of vested Shares may be reduced, but not
increased, based on the degree of attainment of such performance criteria as
determined by the Committee. To the extent unvested Shares are not paid to
Participant pursuant to the immediately preceding sentence, then such unvested
Shares shall be immediately forfeited.
3.    Termination of Employment. Participant's unvested Shares subject to the
Award shall become vested and nonforfeitable in the event of Participant’s
termination of employment with the Company or a Subsidiary under the following
circumstances:
(a)    Death. If Participant’s termination of employment results from
Participant's death prior to the Vesting Date, then all unvested Shares subject
to the Award shall immediately become vested and nonforfeitable and subject to
immediate settlement and transfer under Section 7 as of the date of
Participant's death.
(b)    Disability. Except as the Committee may at any time otherwise provide, if
Participant incurs a Disability (as such term is defined in the Plan) prior to
the Vesting Date, then all unvested Shares subject to the Award shall
immediately become vested and nonforfeitable and subject to immediate settlement
and transfer under Section 7 as soon as practicable after the Committee
determines that Participant has suffered a Disability.
(c)    Retirement. Except as the Committee may at any time otherwise provide, if
Participant’s termination of employment results from Participant's Retirement
(as such term is defined in the Plan) from the Company or a Subsidiary (other
than for Cause), for purposes of determining the number of Shares Participant is
entitled to receive under this Award on the Vesting Date, Participant shall be
treated as if Participant had continued to be employed through the Vesting Date,
with the number of Shares vesting


2



--------------------------------------------------------------------------------









on the Vesting Date based upon the performance results as determined under
Section 2(b).
4.    Change of Control.
(a)    Double Trigger Change of Control. Subject to Section 4(b) below, if,
subsequent to receiving a Replacement Award, Participant’s employment with the
Company or any of its Subsidiaries (or their successors in the Change of
Control) is terminated on the date of the Change of Control or within the CIC
Protection Period either by Participant for Good Reason or by the Company,
Subsidiary or successor (as applicable) other than for Cause, then all unvested
Shares subject to the Replacement Award shall immediately become vested and
nonforfeitable and subject to settlement and transfer under Section 7 as of the
date of Participant’s termination of employment.
(b)    Single Trigger Change of Control. Notwithstanding Section 4(a) above, if,
upon a Change of Control, Participant does not receive a Replacement Award, then
all unvested Shares subject to the Award shall immediately become vested and
nonforfeitable and subject to settlement and transfer under Section 7 as of the
date on which the Change of Control occurs; provided, however, if the Change of
Control does not constitute a change in the ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company as provided under Section 409A and the regulations and other
guidance promulgated thereunder, the right to the Shares subject to the Award
shall vest as of the date of the Change of Control but the settlement and
transfer of the Shares under Section 7 shall not occur until the Vesting Date or
other payment date under Section 7.
(c)    Definition of “Cause”. For purposes of this Section 4, “Cause” shall have
the meaning ascribed to such term in Participant’s Employment Agreement. If
Participant is no longer a party to an Employment Agreement or such Employment
Agreement does not define Cause, Cause shall have the meaning in Section 6 of
this Agreement.
(d)    Definition of “CIC Protection Period”. For purposes of this Section 4,
“CIC Protection Period” shall mean the greater of (i) 24 months following the
date of a Change of Control, or (ii) if applicable, the period following a
Change of Control during which Participant is entitled to severance benefits if
Participant’s employment is terminated under specified circumstances, as
provided in Participant’s Employment Agreement.
(e)    Definition of “Employment Agreement”. “Employment Agreement” shall mean
the Employment Agreement between Participant and the Company dated September 23,
2008, as amended and as it may be amended.
(f)    Definition of “Good Reason”. For purposes of this Section 4, “Good
Reason” shall have the meaning ascribed to such term in Participant’s Employment
Agreement. If Participant is not a party to an Employment Agreement or the
Employment Agreement


3



--------------------------------------------------------------------------------









does not define “Good Reason”, any reference in this Agreement to a termination
for Good Reason shall be inapplicable.
(g)    Definition of “Replacement Award”. For purposes of this Section 4, a
“Replacement Award” means an award that is granted as an assumption or
replacement of the Award and that has similar terms and conditions and preserves
the same benefits as the Award it is replacing.
5.    Clawback Policy; Restrictive Covenants Agreement.
(a)    Clawback Policy. This Award shall be subject to the terms and conditions
of any policy of recoupment or recovery of compensation adopted by the Company
from time to time (as such policy may be amended), and is further subject to the
requirements of any applicable law with respect to the recoupment or recovery of
incentive compensation. Participant hereby agrees to be bound by the
requirements of this Section 5. The recoupment or recovery of such incentive
compensation may be made by the Company or the Subsidiary that employed
Participant.
(b)    Restrictive Covenants Agreement. In consideration for the Award
Participant is receiving under this Agreement, Participant agrees that if
Participant breaches the restrictive covenants (the “Restrictive Covenants”),
set forth in Sections 14(c)(i), (ii), (iii) or (iv) of his Employment Agreement,
then the Committee may, notwithstanding any other provision in this Agreement to
the contrary, cancel, rescind, suspend, withhold or otherwise restrict or limit
Participant’s Award. Without limiting the generality of the foregoing, the
Committee may also require Participant to pay to the Company any gain realized
by Participant from the Shares awarded during the period beginning six months
prior to the date on which Participant engaged or began engaging in activity in
violation of the Restrictive Covenants.
6.    Termination for Cause. If Participant's employment with the Company or a
Subsidiary is terminated for Cause, the Committee may, notwithstanding any other
provision in this Agreement to the contrary, cancel, rescind, suspend, withhold
or otherwise restrict or limit this Award as of the date of termination for
Cause. Without limiting the generality of the foregoing, the Committee may also
require Participant to pay to the Company any gain realized by Participant from
the Shares subject to the Award during the period beginning six months prior to
the date on which Participant engaged or began engaging in conduct that led to
his termination for Cause. For purposes of this Agreement, subject to Section
4(c), termination for “Cause” means termination as a result of (a) the willful
and continued failure by Participant to substantially perform his duties with
the Company or any Subsidiary (other than a failure resulting from Participant's
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Participant by his superior officer
which specifically identifies the manner the officer believes that Participant
has not substantially performed his duties, or (b) Participant's willful
misconduct which materially injures the Company or any Subsidiary, monetarily or
otherwise. For purposes of this Section, Participant's act, or failure to act,
will not be considered “willful” unless the act


4



--------------------------------------------------------------------------------









or failure to act is not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company or any Subsidiary.
7.    Payment Dates; Transfer of Vested Shares. Stock certificates (or
appropriate evidence of ownership) representing the vested Shares, if any, and
any Shares with respect to related Dividend Equivalent Units will be delivered
to Participant (or, if permitted by the Company, to a party designated by
Participant) as soon as practicable after (but no later than 60 days after) each
of the following payment dates: (a) the Vesting Date, (b) Participant’s death,
(c) Participant’s Disability, (d) Participant’s termination of employment, and
(e) the date of a Change of Control that also constitutes a change in the
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company as provided under Section 409A,
subject, in each case, if applicable, to Section 24; provided, however, if
Participant has properly elected to defer delivery of the Shares pursuant to a
plan or program of the Company, the Shares shall be issued and delivered as
provided in such plan or program, but any Shares attributable to related
Dividend Equivalent Units shall be delivered to the Participant as provided
above and shall not be subject to deferral. For the avoidance of doubt, only
vested Shares are payable on each of the above payment dates; if, for example,
no Shares are vested under Section 4(a) above on the date of a Change of
Control, then no Shares are payable on such payment date.
8.    Dividend Equivalent Units. If any dividends are paid or other
distributions are made on the Shares subject to the Award between the Grant Date
and the date the Shares are transferred as provided in Section 7, Dividend
Equivalent Units shall be credited to Participant based on the Shares subject to
the Award, and shall be deemed reinvested in additional Shares. Such Dividend
Equivalent Units shall be paid to Participant in Shares at the same time as the
underlying Shares subject to the Award are delivered to Participant. Participant
will forfeit all rights to any Dividend Equivalent Units that relate to Shares
that do not vest and are forfeited.
9.    Non-Transferability of Award. Subject to any valid deferral election
permitted by the Committee, until the Shares have been issued under this Award,
the Shares issuable hereunder (and any related Dividend Equivalent Units) and
the rights and privileges conferred hereby may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated by operation of law or
otherwise (except as permitted by the Plan). Any attempt to do so contrary to
the provisions hereof shall be null and void.
10.    Conditions to Issuance of Shares. The Shares deliverable to Participant
hereunder may be either previously authorized but unissued Shares or issued
Shares which have been reacquired by the Company. The Company shall not be
required to issue any certificate or certificates for Shares prior to
fulfillment of all of the following conditions: (a) the admission of such Shares
to listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings and regulations of the
Securities and Exchange Commission (“SEC”) or any other governmental regulatory


5



--------------------------------------------------------------------------------









body, which the Committee shall, in its discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Committee shall, in its discretion, determine to
be necessary or advisable; and (d) the lapse of such reasonable period of time
following the grant of the Shares as the Committee may establish from time to
time for reasons of administrative convenience.
11.    No Rights as Shareholder. Except as provided in Sections 8 and 14,
Participant shall not have voting, dividend or any other rights as a shareholder
of the Company with respect to the unvested Shares. Upon settlement of the Award
into Shares, Participant will obtain full voting and other rights as a
shareholder of the Company with respect to such Shares.
12.    Administration. The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon
Participant, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.
13.    Fractional Shares. Fractional shares will not be issued, and when any
provision of this Agreement otherwise would entitle Participant to receive a
fractional share, that fraction will be disregarded.
14.    Adjustments in Capital Structure. In the event of a change in corporate
capitalization as described in Section 18 of the Plan, the Committee shall make
appropriate adjustments to the number and class of Shares or other stock or
securities subject to the Award. The Committee's adjustments shall be effective
and final, binding and conclusive for all purposes of this Agreement.
15.    Taxes. Regardless of any action the Company or a Subsidiary that employs
Participant (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges and agrees that the ultimate
liability for all Tax-Related Items legally due by him is and remains
Participant's responsibility and that the Company and/or the Employer (i) make
no representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Award, including the grant or
vesting of the Shares subject to this Award (and any Shares with respect to
related Dividend Equivalent Units), the subsequent sale of Shares acquired
pursuant to such vesting and receipt of any dividends; and (ii) do not commit to
structure the terms or the grant or any aspect of this Award to reduce or
eliminate Participant's liability for Tax-Related Items. Upon the vesting and
delivery of Shares subject to this Award (including any Shares with respect to
related Dividend Equivalent Units), Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to withhold all
applicable Tax-Related Items legally


6



--------------------------------------------------------------------------------









payable from Participant's wages or other cash compensation paid to Participant
by the Company and/or the Employer or from proceeds of the sale of Shares.
Alternatively, or in addition, if permissible under local law, the Company may
(1) sell or arrange for sale of Shares that Participant acquires to meet the
withholding obligations for Tax-Related Items, and/or (2) satisfy such
obligations in Shares, provided that the amount to be withheld may not exceed
the federal, state, local and foreign tax withholding obligations associated
with the Award to the extent needed for the Company to treat the Award as an
equity award for accounting purposes and to comply with applicable tax
withholding rules. In addition, Participant shall pay the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold as a result of Participant's participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
deliver the Shares if Participant fails to comply with Participant's obligations
in connection with the Tax-Related Items.
16.    Participant Acknowledgments and Agreements. By accepting the grant of
this Award, Participant acknowledges and agrees that: (i) the Plan is
established voluntarily by the Company, it is discretionary in nature and may be
modified, amended, suspended or terminated by the Company at any time unless
otherwise provided in the Plan or this Agreement; (ii) the grant of this Award
is voluntary and occasional and does not create any contractual or other right
to receive future grants of Shares, or benefits in lieu of Shares, even if
Shares have been granted repeatedly in the past; (iii) all decisions with
respect to future grants, if any, will be at the sole discretion of the Company
and the Committee; (iv) Participant's participation in the Plan shall not create
a right of future employment with the Company and shall not interfere with the
ability of the Company to terminate Participant's employment relationship at any
time with or without cause and it is expressly agreed and understood that
employment is terminable at the will of either party, insofar as permitted by
law; (v) Participant is participating voluntarily in the Plan; (vi) this Award
is an extraordinary item that is outside the scope of Participant's employment
contract, if any; (vii) this Award is not part of Participant’s normal or
expected compensation or salary for any purposes, including but not limited to
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (viii) in the event Participant is not an employee of the
Company, this Award will not be interpreted to form an employment contract or
relationship with the Company or any Subsidiary or Affiliate; (ix) the value of
the Shares may increase or decrease in value and the future value of the
underlying Shares cannot be predicted; (x) in consideration of the grant of this
Award, no claim or entitlement to compensation or damages shall arise from
termination of this Award or diminution in value of Shares subject to the Award
resulting from termination of Participant's employment by the Company or a
Subsidiary (for any reason whatsoever and whether or not in breach of local
labor laws) and Participant irrevocably releases the Company and the Subsidiary
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
accepting the terms of this Agreement, Participant shall be deemed irrevocably
to have waived any entitlement to pursue such claim; and (xi) in the event of
involuntary termination of


7



--------------------------------------------------------------------------------









employment (whether or not in breach of local labor laws), Participant's right
to vest in the Award and receive any Shares will terminate effective as of the
date that Participant is no longer actively employed and will not be extended by
any notice period mandated under local statute, contract or common law; the
Committee shall have the exclusive discretion to determine when Participant is
no longer actively employed for purposes of this Award.
17.    Consent for Accumulation and Transfer of Data. Participant consents to
the accumulation and transfer of data concerning him and the Award to and from
the Company (and any Subsidiary) and UBS, or such other agent as may administer
the Plan on behalf of the Company from time to time. In addition, Participant
understands that the Company and a Subsidiary holds certain personal information
about Participant, including but not limited to his name, home address,
telephone number, date of birth, social security number, salary, nationality,
job title, and details of all grants or awards, vested, unvested, or expired
(the “personal data”). Certain personal data may also constitute “sensitive
personal data” within the meaning of applicable local law. Such data include but
are not limited to information described above and any changes thereto and other
appropriate personal and financial data about Participant. Participant hereby
provides explicit consent to the Company and any Subsidiary to process any such
personal data and sensitive personal data. Participant also hereby provides
explicit consent to the Company and any Subsidiary to transfer any such personal
data and sensitive personal data outside the country in which Participant is
employed, and to the United States or other jurisdictions. The legal persons for
whom such personal data are intended are the Company (and a Subsidiary), UBS,
and any company providing services to the Company in connection with
compensation planning purposes or the administration of the Plan.
18.    Plan Information. Participant agrees to receive copies of the Plan, the
Plan prospectus and other Plan information, including information prepared to
comply with laws outside the United States, from the Plan website at
www.ubs.com/onesource/efx and shareholder information, including copies of any
annual report, proxy statement, Form 10-K, Form 10-Q, Form 8-K and other
information filed with the SEC, from the investor relations section of the
Equifax website at www.equifax.com. Participant acknowledges that copies of the
Plan, Plan prospectus, Plan information and shareholder information are
available upon written or telephonic request to the Company's Corporate
Secretary.
19.    Plan Incorporated by Reference; Conflicts. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof. Notwithstanding the foregoing, nothing in the Plan or this Agreement
shall affect the validity or interpretation of any duly authorized written
agreement between the Company and Participant under which an Award properly
granted under and pursuant to the Plan serves as any part of


8



--------------------------------------------------------------------------------









the consideration furnished to Participant. If provisions of the Plan and this
Agreement conflict, the Plan provisions will govern.
20.    Participant Bound by Plan. Participant acknowledges receiving, or being
provided with access to, a prospectus describing the material terms of the Plan,
and agrees to be bound by all the terms and conditions of the Plan. Except as
limited by the Plan or this Agreement, this Agreement is binding on and extends
to the legatees, distributees and personal representatives of Participant and
the successors of the Company.
21.    Governing Law. This Agreement has been made in and shall be construed
under and in accordance with the laws of the State of Georgia, USA without
regard to conflict of law provisions.
22.    Translations. If Participant has received this or any other document
related to the Plan translated into any language other than English and if the
translated version is different than the English version, the English version
will control.
23.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
24.    Section 409A.
(a)    General. To the extent that the requirements of Code Section 409A are
applicable to this Award, it is the intention of both Company and Participant
that the benefits and rights to which Participant could be entitled pursuant to
this Agreement comply with Code Section 409A and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), and the
provisions of this Agreement shall be construed in a manner consistent with that
intention. The Plan and any Award Agreements issued thereunder may be amended in
any respect deemed by the Committee to be necessary in order to preserve
compliance with Section 409A.
(b)    No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, Company makes no representation to Participant that the Award and any
Shares issued pursuant to this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and Company shall have no liability or other
obligation to indemnify or hold harmless Participant or any beneficiary for any
tax, additional tax, interest or penalties that Participant or any beneficiary
may incur in the event that any provision of this Agreement, or any amendment or
modification thereof or any other action taken with respect thereto is deemed to
violate any of the requirements of Section 409A.
(c)    Six Month Delay for Specified Participants.
(i)    To the extent applicable, if Participant is a “Specified Employee” (as
defined below), then no payment or benefit that is payable on account of
Participant's “Separation from Service” (as determined by the Company in
accordance with Section 409A) shall be made before the date that is six months
and one day after Participant's “Separation from Service” (or, if earlier, the
date of


9



--------------------------------------------------------------------------------









Participant's death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.
(ii) For purposes of this provision, Participant shall be considered to be a
“Specified Employee” if, at the time of his Separation from Service, Participant
is a “key employee”, within the meaning of Code Section 416(i), of Company (or
any person or entity with whom the Company would be considered a single employer
under Section 414(b) or Section 414(c) of the Code, applying the 20 percent
common ownership standard) any stock in which is publicly traded on an
established securities market or otherwise.
(d)    No Acceleration of Payments. Neither Company nor Participant,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
(e)    Termination of Employment. Any provisions of this Agreement that provide
for payment of compensation that is subject to Section 409A and that has payment
triggered by Participant’s termination of employment other than on account of
death shall be deemed to provide for payment that is triggered only by
Participant’s “separation from service” within the meaning of Treasury
Regulation Section §1.409A-1(h).
26.    30 Days to Accept Agreement. Participant shall have thirty (30) days to
accept this Agreement. Participant’s Award will be forfeited if this Agreement
is not accepted by Participant within 30 days of receipt of email notification
from UBS including a link to view and accept Agreement.
PARTICIPANT
EQUIFAX INC.
_________________________________
(Signature)
        
By:_____________________________
 
 
__________________________________
 
(Printed Name)
 









#206268


10

